NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



TASHA TEELING f/k/a ROBERT             )
P. TEELING,                            )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D18-3707
                                       )
GREEN TREE SERVICING LLC,              )
                                       )
             Appellee.                 )
                                       )

Opinion filed May 8, 2019.

Appeal from the Circuit Court for
Pasco County; Declan P. Mansfield,
Judge.

Justin R. Infurna of The Infurna Law
Firm, Orlando, for Appellant.

Jonathan L. Blackmore and William S.
Isenberg of Phelan Hallinan Diamond
& Jones, PLLC, Fort Lauderdale, for
Appellee.



PER CURIAM.

             Affirmed.


NORTHCUTT, SILBERMAN, and ROTHSTEIN-YOUAKIM, JJ., Concur.